The Chancellor.
I think the vice chancellor decided correctly that there was no equity in the complainant’s bill as against the defendant Clark; and that his remedy, for the damage sustained by Clark’s false representations, was in an action at law. It is true Lord Erskine, in the case of Clifford v. Brooke, (13 Ves. Rep. 133,) says that such a fraudulent misrepresentation is the subject of an action, or of a bill in equity. But he immediately qualifies the expression by adding, “ where it is necessary and fit that equity should interpose its concurrent jurisdiction.” It may also be remarked that nothing satisfactory upon this question can be extracted from the opinion of Lord Eldon in the case of Evans v. Bicknell, (6 Ves. 174;) which was cited by the appellant’s counsel upon the argument. Upon principle, however, a court of equity ought not to entertain jurisdiction of a case for the mere purpose of giving a com*132pensation in damages, for an .injury sustained by a false repre.sehtation; where the .remedy at law, by an action on the case,' clear.and perfect; and where no discovery is asked for from the defendant; . ... - .. ., , ......; . .
. - The decree appealed from must therefore be affirmed, with costs.